EXHIBIT 99.1 News Release BOARDWALK ANNOUNCES SECOND QUARTER 2009 RESULTS HOUSTON, July 27, 2009 Boardwalk Pipeline Partners, LP, (NYSE:BWP) announced today its results for the second quarter ended June 30, 2009, which included the following: − Operating revenues of $201.4 million for the quarter and $424.8 million for the six months ended June 30, 2009, a 6% and 10% increase from $190.3 million and $387.6 million in the comparable 2008 periods; − Net income of $20.3 million for the quarter and $72.3 for the six months ended June 30, 2009, a 69% and 53% decrease from $64.7 million and $152.8 million in the comparable 2008 periods; and − Earnings before interest, taxes, depreciation and amortization (EBITDA) of $104.8 million for the quarter and $230.0 million for the six months ended June 30, 2009, a 7% decrease from $112.6 million and $246.4 million in the comparable 2008 periods. The higher revenues for the second quarter and six months ended June 30, 2009, were driven by transportation revenues from the expansion projects and higher storage and parking and lending revenues. However, transportation revenues, excluding fuel, from expansion projects were approximately $58 million lower than anticipated for the quarter and $70 million lower than anticipated for the six months ended June 30, 2009 (based on projected demand charges under firm contracts) due to operating those pipelines at reduced pressures and temporary shut downs relating to the discovery and remediation of anomalies in certain joints of pipe. The higher revenues were more than offset by higher expenses related to the operation of the expansion pipelines, primarily depreciation and property taxes, higher operation and maintenance expenses and higher interest expense, which reduced net income and EBITDA for the second quarter and six months ended June 30, 2009 as compared to 2008.Net income and EBITDA for the first six months of 2008 were favorably impacted by gains of $21.9 million ($18.8 million for the second quarter 2008) from gas sales and mark-to-market activity related to certain derivatives associated with the expansion projects and an $11.2 million contract settlement gain. Capital Program Expansion and growth capital expenditures were $477.5 million for the six months ended June 30, 2009.This includes the following for the Partnership’s expansion pipeline projects and pipe anomaly remediation efforts, including remediation efforts for the East Texas pipeline (in millions): Six Months Inception to Date Southeast Expansion $ $ Gulf Crossing Project Fayetteville and Greenville Laterals 42-inch Pipe Remediation Total expansion capital expenditures $ $ Maintenance capital expenditures were $19.7 million for the six months ended June 30, 2009. Net Income Per Unit In the first quarter 2009, the Partnership began applying the provisions of EITF Issue No. 07-4, Application of the Two-Class Method under FASB Statement No. 128, Earnings per Share, to Master Limited Partnerships, which provides that net income for the current period be reduced by the amount of available cash that will be distributed with respect to that period for purposes of calculating net income per unit.Any residual amount representing undistributed net income (or loss) is assumed to be allocated to the various ownership interests in accordance with the contractual provisions of the partnership agreement. Under the Partnership’s partnership agreement, for any quarterly period, the incentive distribution rights (IDRs) participate in net income only to the extent of the amount of cash distributions actually declared, thereby excluding the IDRs from participating in undistributed net income or losses.Accordingly, undistributed net income is assumed to be allocated to the other ownership interests on a pro rata basis, except the class B units for which participation in net income is limited to $0.30 per unit per quarter. The following table provides a reconciliation of net income and the assumed allocation of net income to the common and class B units for purposes of computing net income per unit for the three months ended June 30, 2009 (in millions, except per unit data): Total Common Units Class B Units General Partner and IDRs Net income $ Declared distribution $ $ $ Assumed allocation of undistributed net loss ) Assumed allocation of net income $ $ $ ) $ Weighted average units outstanding Net income per unit $ $ ) The following table provides a reconciliation of net income and the assumed allocation of net income to the common and class B units for purposes of computing net income per unit for the six months ended June 30, 2009 (in millions, except per unit data): Total Common Units Class B Units General Partner and IDRs Net income $ Declared distribution $ $ $ Assumed allocation of undistributed net loss ) Assumed allocation of net income $ Weighted average units outstanding Net income per unit $ $ As a result of applying the provisions of EITF No. 07-04, net income per unit for the second quarter and six months ended June 30, 2008, has been adjusted from $0.49 and $1.09 per common and subordinated unit, as originally reported using the provisions of EITF Issue No. 03-06, Participating Securities and the Two-Class Method under FASB Statement No. 128, to $0.50 and $1.18 per common unit and $0.46 and $1.14 per subordinated unit.The following table provides a reconciliation of net income and the assumed allocation of net income to the common and subordinated units for purposes of computing net income per unit for the three months ended June 30, 2008 (in millions, except per unit data): Total Common Units Subordinated Units General Partner and IDRs Net income $ Declared distribution $ $ $ Assumed allocation of undistributed net income ) ) ) - Assumed allocation of net income $ Weighted average units outstanding Net income per unit $ $ The following table provides a reconciliation of net income and the assumed allocation of net income to the common and subordinated units for purposes of computing net income per unit for the six months ended June 30, 2008 (in millions, except per unit data): Total Common Units Subordinated Units General Partner and IDRs Net income $ Declared distribution $ $ $ Assumed allocation of undistributed net income Assumed allocation of net income $ Weighted average units outstanding Net income per unit $ $ Conference Call The Partnership has scheduled a conference call for July 27, 2009, at 9:00 a.m. EDT, to review the second quarter results. The earnings call may be accessed via the Boardwalk website at www.bwpmlp.com. Please go to the website at least 10 minutes before the event begins to register and download and install any necessary audio software. Those interested in participating in the question and answer session of the conference call should dial (800) 299-7089 for callers in the U.S. or (617) 801-9714 for callers outside the U.S. The PIN number to access the call is 59045381. Replay An audio replay will also be available on the Boardwalk website www.bwpmlp.com immediately following the call. Non-GAAP Financial Measure - EBITDA EBITDA is used as a supplemental financial measure by management and by external users of the Partnership's financial statements, such as investors, commercial banks, research analysts, and rating agencies, to assess the Partnership's operating and financial performance, ability to generate cash and return on invested capital as compared to those of other companies in the natural gas transportation, gathering, and storage business. EBITDA should not be considered an alternative to net income, operating income, cash flow from operating activities, or any other measure of financial performance or liquidity presented in accordance with generally accepted accounting principles (GAAP). EBITDA is not necessarily comparable to a similarly titled measure of another company. The following table presents a reconciliation of the Partnership's EBITDA to its net income, the most directly comparable GAAP financial measure, for each of the periods presented below (in millions): For the Three Months Ended June 30, For the Six Months Ended
